Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 4/6/2022. Claims 1, 3 are amended; and claims 1-4 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 3 recite “sufficient area density to yield water vapor permeability of 0.5 g/m2 or higher per 24 hours” and the “area density of the pin holes is 10 to 1000 holes/cm2”.  However, there is nothing in the general disclosure linking the entire area density of 10 to 1000 holes/cm2 to the water vapor permeability of 0.5 g/m2 or higher per 24 hours.
Claims 2 and 4 are subsumed by this rejection because of dependence either on claim 1 or 3.

Claim Rejections - 35 USC § 103

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP 2005-260058 A).
It is noted that JP 2005-260058 A is in Japanese.  A copy of the machine translation into English of this documents is provided with Office action mailed 1/18/2022.  All line/paragraph citations in the body of rejection below are to the machine translation.
Regarding claims 1 and 3, Suzuki et al disclose in example 1, a method wherein copper foil having a roughness of 1.5 microns is used as a carrier foil (i.e. reads on carrier copper foil having a roughened surface with a surface roughness of 1.5 microns in present claims 1 and 3), and chromium plating was continuously performed on the surface to form a peeling layer (i.e. reads on including a release layer formed thereon in present claims 1 and 3).  Subsequently, an electroless plating solution was used and extremely thin copper foil having a thickness of 1 micron was formed (paragraph 0026) which reads on step of forming copper foil in present claims 1 and 3.    An epoxy resin solution was applied to the copper layer of ultrathin copper foil (i.e. reads on step of laminating adhesive layer on the metal film in present claims 1 and 3) with carrier and then the carrier was peeled off (paragraph 0039) which reads on peeling the electrodeposited copper foil from the release layer in present claim 1.  Upper layer (i.e. ultrathin layer) is formed by any one of electroplating method and chemical vapor deposition method (paragraph 0020) which reads on electro-deposited copper foil in present claims 1 and vapor deposited copper foil in present claim 3.  Given that carrier copper foil has a roughened surface as presently claimed, it is the office’s position that electro-deposited and vapor-deposited copper foil, in Suzuki et al, would implicitly have thick and thin parts attributable to roughened surface of carrier copper foil on release layer. Ultrathin copper foil formed by electroplating or chemical vapor deposition resulted in a thin copper foil with small pinholes (paragraph 0042) which reads on pin holes are formed as the thin parts of the electrodeposited copper break in present claims 1 and 3.  
Suzuki et al differ with respect to order of process steps, density and diameter of pin holes; and properties.
However, regarding order of process steps, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to peel the metal foil prior to coating with an epoxy solution instead of coating with epoxy solution and then peeling, absent evidence to the contrary.  Case law holds that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), See MPEP § 2144.04.
Regarding density and diameter of pin holes, given that carrier copper foil, of Suzuki et al, has a roughened surface of 1.5 microns which falls within the presently claimed range of 1.0 to 10 microns, and the obtained ultrathin foil has pin holes, one skilled in art prior to the filing of present application would have a reasonable basis to expect the ultrathin copper foil, of Suzuki et al, to have presently claimed area density for the pin holes of 10 to 1000 holes/cm2 with a diameter of 0.1 to 100 microns, absent evidence to the contrary.
Regarding properties, given that the process of Suzuki et al is substantially similar to that in present claims, and ultrathin copper foil has pin holes, it is the office’s position that one skilled in art prior to the filing of present application would have a reasonable basis to expect the laminate, of Suzuki et al, comprising ultrathin copper film and epoxy solution coated thereon, to exhibit the presently claimed properties (i.e. exhibit water vapor permeability according to JISK7129 of 0.5g/m2 per 24 hours or higher at a temperature of 800C, a moisture of 95% RH and a differential pressure of 1 atm), absent evidence to the contrary.  
Regarding claims 2 and 4, ultrathin copper foil is a copper foil having a thickness of 0.1 microns or more and 9 microns or less (paragraph 0015) which reads on thickness of copper foil in present claims 2 and 4.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 3 and 8, of office action mailed 1/18/2022, are withdrawn in view of the amendments and/or new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 8 below).

Applicant's arguments, filed 4/6/2022, have been fully considered but they are not persuasive. Specifically, general thrust of applicant argument is that in present invention pin holes are desired so that water vapor can pass through the foil during heated pressing to avoid delamination.  In contrast, in Suzuki, pin holes are undesired because they can cause discontinuous/broken circuits in very fine etched wires (see paragraphs 0011, 0012) and pin holes of one layer become smaller by forming another layer on top of the first layer with pin holes (paragraph 0020).  Suzuki also teaches that number of pin holes of the ultrathin copper foil with a carrier depend on the surface roughness of carrier foil (see paragraph 0008).  In examples carrier having a roughness of 0.65 is used in order to form ultra-thin copper foil.  Thus, the ultrathin copper foil of example 1, of Suzuki, may have small and few pin holes.  In Suzuki, pin holes in ultra-thin copper foil are something to be avoided or at the very least minimized.
In response, Examiner agrees that Suzuki teaches that number of pin holes of the ultrathin copper foil with a carrier depend on the surface roughness of carrier foil.  Applicant’s attention is now drawn to example 1, of Suzuki et al, wherein the carrier foil has a surface roughness of 1.5 microns and falls within the presently claimed range.  Hence, it is the Office’s position that Suzuki et al teach an ultrathin copper foil having the presently claimed pin hole density and diameter.  Additionally, Suzuki teaches that when the copper foil produced by electroplating is less than 1 micron the pin hole is usually 10 microns and does not teach away from present claims (i.e. diameter of pin holes in present claims is from 0.1 to 100 microns and does not exclude the pin hole size of Suzuki that may be obtained by electroplating).  Furthermore, the thickness of ultra-thin copper foil in Suzuki is from 0.1 to 9 microns (paragraph 0015).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764